Affirmed in Part and Appeal Dismissed and Order Vacated in Part and
Memorandum Opinion filed August 26, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00982-CV

   ELGIN WELLS AND DAVID C. EMMERS, INDIVIDUALLY AND AS
    REPRESENTATIVES OF THE CHARLES A. GEORGE DENTAL
                    SOCIETY, Appellants

                                        V.
                     ZEB F. POINDEXTER, III, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2005-70117


               MEMORANDUM OPINION
      This is an appeal from an order denying an application by the appellants for
appointment of a post-judgment receiver to take possession of the appellee’s
nonexempt property, sell it, and pay the proceeds to the appellants to the extent
required to satisfy a state court judgment. To the degree the appellants purport to
have represented an unincorporated society that was not a party to the judgment,
we conclude that they lacked standing to seek this relief. To the extent the
appellants sought this relief in their individual capacities, each has standing, but
the trial court did not abuse its discretion in denying the receivership application.
Accordingly, we affirm.

                    I.     FACTUAL AND PROCEDURAL BACKGROUND

      Appellee Zeb F. Poindexter, III filed suit in 2005 against appellants Elgin
Wells and David C. Emmers in their individual capacities, as well as several other
individuals. The record in this appeal does not contain any pleadings from this
lawsuit, but the record does contain findings of fact and conclusions of law filed by
the trial court regarding its 2008 judgment following a bench trial. In these
findings of fact and conclusions of law, the trial court finds as follows:
   • From 1984 to approximately 1992, Poindexter was a member of the Charles
     A. George Dental Society, Inc., a non-profit corporation (hereinafter the
     “Corporation”).
   • In 1997, Poindexter filed a third-party indemnity claim against the
     Corporation in a lawsuit that Barbara Scott had filed against Poindexter in
     1990.
   • Scott prevailed against Poindexter, and Poindexter recovered against the
     Corporation on his indemnity claim in a 2002 judgment (hereinafter the
     “2002 Judgment”).
   • In 1993, the Secretary of the State of Texas issued a certificate of
     involuntary dissolution and an order of involuntary dissolution of the
     Corporation’s charter for failure to pay franchise taxes.
   • In 2004, the Corporation filed a petition for bankruptcy protection and later
     learned of the 1993 dissolution of the Corporation’s charter.
   • In 2005, Poindexter filed suit in the trial court below against various
     individuals alleging that (1) the defendants were jointly and severally liable
     as members of the Corporation’s board of directors for their allegedly
     wrongful conduct in failing to properly manage the Corporation and in
     operating the Corporation after the revocation of its charter; and (2) the
     defendants allegedly were liable under a theory of alter ego to pay the 2002
                                           2
      Judgment rendered against the Corporation.

      In February 2008, following a bench trial, the trial court rendered judgment
that Poindexter take nothing on his claims against the defendants in the 2005
lawsuit (hereinafter, the “2008 Judgment”). In the 2008 Judgment, the trial court
did not grant a money judgment or any affirmative relief in favor of any of the
defendants. Nor did the trial court declare that the 2002 Judgment was void. In its
findings of fact and conclusions of law, the trial court gave various reasons for its
take-nothing judgment. One of the reasons was that Poindexter had failed to prove
by a preponderance of evidence when, or if, each of the defendants were members
of the Corporation’s board of directors. An alternative reason given by the trial
court in the findings and conclusions was that the 2002 Judgment was void.

      Long after the trial court signed the 2008 Judgment and its plenary power
expired, Wells and Emmers, individually and as representatives of the Charles A.
George Dental Society, an alleged unincorporated entity (hereinafter collectively
“Applicants”), filed an application in the trial court under the cause number for the
2005 lawsuit. Applicants alleged that that they are representatives of the Charles
A.   George    Dental   Society,   an   unincorporated    entity   (hereinafter,   the
“Unincorporated Society”). According to Applicants, in its 2008 Judgment, the
trial court held that the 2002 Judgment was void, and, despite not having appealed
that judgment, Poindexter failed to return the funds he collected under the 2002
Judgment. Applicants asserted that they are judgment creditors of Poindexter and
they sought appointment by the trial court of a receiver under Texas Civil Practice
and Remedies Code section 31.002(b)(3). Applicants wanted the receiver to seek
return of the funds they allege Poindexter wrongfully collected under the 2002
Judgment. The trial court denied the application for appointment of a receiver.



                                         3
                                II.    ISSUES AND ANALYSIS

      In their sole issue on appeal, Applicants assert that the trial court erred in
denying their application for the appointment of a receiver.

      A. Do applicants have standing to apply for appointment of a receiver?
      Before reaching the merits, we first must address Poindexter’s assertion that
Applicants lacked standing to apply for the appointment of a receiver. The issue of
standing focuses on whether a party has a sufficient relationship with a lawsuit so
as to have a “justiciable interest” in its outcome. Austin Nursing Ctr., Inc. v.
Lovato, 171 S.W.3d 845, 848 (Tex. 2005).        The standing doctrine requires that
there be a real controversy between the parties that actually will be determined by
the judicial declaration sought. Id. at 849.

      Applicants, in their individual capacities, were parties to the 2008 Judgment.
Without addressing the merits of their request for appointment of receivership, we
conclude that in their individual capacities, Applicants had standing to seek
appointment of a receiver under Texas Civil Practice and Remedies Code section
31.002(b)(3) regarding the 2008 Judgment. See Bank of New York Mellon v.
Soniavou Books, LLC, 403 S.W.3d 900, 906 n.2 (Tex. App.—Houston [14th Dist.]
2013, no pet.); Longhurst v. Clark, No. 01-07-00226-CV, 2008 WL 3876175, at *2
(Tex. App.—Houston [1st Dist.] Aug. 21, 2008, no pet.) (mem. op.).

      The record reflects that the Unincorporated Society was not a defendant in
the 2005 lawsuit or a party to the 2008 Judgment. Neither the application nor the
appellate record explains the nature of the Unincorporated Society or shows that
the Unincorporated Society has any interest in the 2008 Judgment or the
appointment of a receiver under Texas Civil Practice and Remedies Code section
31.002(b)(3) regarding the 2008 Judgment. We conclude that Applicants lacked

                                           4
standing to seek appointment of a receiver to the extent they did so as
representatives of the Unincorporated Society.           See BJVSD Bird Family
Partnership, L.P. v. Star Electricity, L.L.C., 413 S.W.3d 780, 783–86 (Tex. App.—
Houston [1st Dist.] 2013, no pet.). Accordingly, to the extent Applicants filed the
application as representatives of the Unincorporated Society, we order the trial
court’s order vacated, and to the extent Applicants appeal in this capacity, we
dismiss their appeal. See Partners in Building, L.P. v. Eure, No. 14-12-00123-CV,
2013 WL 1279407, at *2–3 (Tex. App.—Houston [14th Dist.] Mar. 28, 2013, no
pet.) (mem. op.).

B.    Did the trial court abuse its discretion in denying the applicants’
      request for appointment of a receiver in their respective individual
      capacities?
      The Texas Rules of Civil Procedure limit a trial court’s jurisdiction after it
has entered a final judgment. Choudhri v. Latif & Co., No. 14-14-00235-CV, 2014
WL 2854875, at *5 (Tex. App.—Houston [14th Dist.]Jun. 3, 2014, no pet. h.)
(mem. op.). After the trial court loses its plenary power to grant a new trial,
vacate, modify, correct, or reform its judgment, the actions that the court may take
with respect to its judgment are limited. See id. Among these limited actions are
the trial court’s statutory and inherent power to enforce its judgment. See id. But,
the trial court may not issue an order that is inconsistent with the original
judgment, or one that constitutes a material change in the substantive adjudicative
portions of the judgment, or one that requires the performance of additional
obligations not imposed by the final judgment. See id.

      A judgment creditor is entitled to aid from a court of appropriate jurisdiction
through injunction or other means to reach property for the purpose of obtaining
satisfaction on the judgment if the judgment debtor owns property, including


                                         5
present or future rights to property, that: (1) cannot readily be attached or levied on
by ordinary legal process; and (2) is not exempt from attachment, execution, or
seizure for the satisfaction of liabilities. Tex. Civ. Prac. & Rem. Code Ann. §
31.002(a) (West 2014). The trial court may appoint a receiver with the authority to
take possession of the nonexempt property, sell it, and pay the proceeds to the
judgment creditor to the extent required to satisfy the judgment. Id. § 31.002(b).
We review a trial court’s order denying the appointment of a receiver under an
abuse-of-discretion standard. Beaumont Bank, N.A. v. Butler, 806 S.W.2d 223,
226 (Tex. 1991).
      In the 2008 Judgment, the trial court rendered judgment that Poindexter take
nothing on his claims against the defendants, including against Applicants in their
individual capacities. The trial court did not grant affirmative relief in favor of any
party and taxed the court costs against Poindexter.         Although the trial court
articulated in its conclusions of law that one of the alternative reasons for this take-
nothing judgment was that the 2002 Judgment is void, the trial court did not
declare that judgment void in the 2008 Judgment. Indeed, the trial court did not
address whether Poindexter received or wrongfully collected any funds under the
2002 Judgment or whether Poindexter should return any funds to any defendant.

      More than five-and-a-half-years after rendition of the 2008 Judgment and
after the trial court had lost plenary power over that judgment, Applicants
requested appointment of a receiver under Texas Civil Practice and Remedies
Code section 31.002(b)(3). To the degree Applicants sought appointment of a
receiver in their individual capacities, we conclude that the trial court did not abuse
its discretion in denying this relief. See Stanley v. Reef Securities, Inc., 314
S.W.3d 659, 670–71 (Tex. App.—Dallas 2010, no pet.). Accordingly, to this
extent, we overrule Applicants’ sole issue.


                                           6
                                     III.         CONCLUSION

      Applicants lacked standing to seek the appointment of a receiver as
representatives of the Unincorporated Society. Therefore, to the extent they filed
the application as representatives of the Unincorporated Society, we order the trial
court’s order vacated.       We further dismiss the appeal of Applicants as
representatives of the Unincorporated Society. Applicants, however, had standing
to seek appointment of a receiver in their individual capacities. The trial court did
not abuse its discretion in denying their application in that capacity. Accordingly,
we affirm the trial court’s order in this regard.




                                            /s/       Kem Thompson Frost
                                                      Chief Justice

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                                  7